Berkshire, J.,
dissentiente. He was of opinion that there was no error in rejecting Gregg’s certificate of protection in bankruptcy, and in excluding the testimony of the witness Boger. That the weight of authority is against the rhle established by a majority of the court, and that at common law it ivas always discretionary with the judge to admit or reject-witnesses who were present during the trial, or a part of it, in a case where they had been ordered to be separated; except in the exchequer court, where the court had no discretion, and such a witness was always excluded.
On the other questions in the case, he concurred in the opinion of Judge Maxwell.
Judgment reversed.